In re Woods, Claude E.; Woods, Joseph L.;—Plaintiff(s); Applying for Supervisory *489and/or Remedial Writs, Parish of W. Baton Rouge, 18th Judicial District Court Div. D, No. 39,945.
Relator represents that the district court has failed to act timely on a writ of habeas corpus he filed in 1998 and on which he received an evidentiary hearing. If relator’s representation is correct, the district court is ordered to consider and act on the writ. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.